                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MINNESOTA


Community Partnership Collaborative 2.0                File No. 19-cv-3165 (ECT/DTS)
and Shanasha Whitson,

              Plaintiffs,
                                                     ORDER ACCEPTING REPORT
v.                                                    AND RECOMMENDATION

The Minnesota Department of Health,
Christine Jones, Jessica Barry, Peggy
Darrett-Brewer, and Amy Yolanda Castillo,

           Defendants.
________________________________________________________________________

       United States Magistrate Judge David T. Schultz issued a Report and

Recommendation on February 10, 2020. ECF No. 6. No party has objected to that Report

and Recommendation, and it is therefore reviewed for clear error. See Fed. R. Civ.

P. 72(b); Grinder v. Gammon, 73 F.3d 793, 795 (8th Cir. 1996) (per curiam). Finding no

clear error, and based upon all of the files, records, and proceedings in the above-captioned

matter, IT IS ORDERED THAT:

       1.     The Report and Recommendation [ECF No. 6] is ACCEPTED;

       2.     Plaintiff Shanasha Whitson’s Motion to Appeal to Proceed Pro Se on behalf

              of Community Partnership Collaborative 2.0 [ECF No. 4] is DENIED;

       3.     Plaintiff Community Partnership Collaborative 2.0 is DISMISSED

              WITHOUT PREJUDICE.

Dated: March 9, 2020                      s/Eric C. Tostrud
                                          Eric C. Tostrud
                                          United States District Court
